J-A20019-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    VINCENT THOMAS WALLACE                     :
                                               :
                       Appellant               :   No. 1238 WDA 2020

          Appeal from the Judgment of Sentence Entered June 12, 2020
     In the Court of Common Pleas of Armstrong County Criminal Division at
                        No(s): CP-03-CR-0000270-2019


BEFORE: PANELLA, P.J., BENDER, P.J.E., and McCAFFERY, J.

MEMORANDUM BY BENDER, P.J.E.:                        FILED: NOVEMBER 23, 2021

        Appellant, Vincent Thomas Wallace, appeals from the aggregate

judgment of sentence of 12-24 years’ incarceration, imposed following his

conviction for rape,1 strangulation,2 and related offenses.3 Herein, Appellant

claims he is entitled to a new trial, alleging a violation of Brady v. Maryland,

373 U.S. 83 (1963). After careful review, we affirm.

        The trial court summarized the facts adduced at trial as follows:

        Early on the morning of March 3, 2019, at approximately 2:00
        A.M., [Appellant] knocked on [Victim]’s door in Ford City,
        Pennsylvania. The two had known each other for a few months.
        They then walked to [Appellant]’s house several blocks away, to
____________________________________________


1   18 Pa.C.S. § 3121.

2   18 Pa.C.S. § 2718.

3 The trial court sentenced Appellant to 8-16 years’ incarceration for rape, a
consecutive term of 4-8 years’ incarceration for strangulation, and to no
further penalty for all remaining offenses.
J-A20019-21


        have some drinks and smoke marijuana. [Victim] and [Appellant]
        each began drinking an alcoholic beverage called Twisted Tea
        while another man rolled them a marijuana cigarette. After a
        short time, they headed upstairs to [Appellant]’s room ostensibly
        to smoke.

        Upon entering the room, [Victim] took a seat on the side of the
        bed, smoking and sipping the Twisted Tea. [Appellant] walked in
        after her and remained standing. After a short time[,] he forced
        himself upon her, pushing her back onto the bed. He then
        penetrated her vagina with his penis through her leggings, made
        of a thin, stretchy material, under which [Victim] was not wearing
        anything. He stopped to pull her pants off, when [Victim] began
        yelling loudly for him to stop.        [Appellant] began having
        intercourse with her, this time placing his hands on her neck and
        choking her while engaged in the act. After removing his hands
        from her neck[,] he covered her face with a pillow, all the time
        continuing to have sex with her, and threatening her, telling her
        that she “wasn’t going to get out alive.” [Victim]’s head was
        hanging over the edge of the bed and hitting the wall paneling
        while this was happening.

        [Appellant] removed the pillow[] and continued removing articles
        of clothing from [Victim] as he had sex with her. She repeatedly
        asked him to stop and told him she wanted to go home. Brianna
        Hynes, sleeping over her friend’s house next door, testified to
        hearing yelling and struggling through the wall over the course of
        a few hours. In total[,] [Appellant] had sex with [Victim] six times
        over the course of those hours, with various time periods between
        each assault, before growing tired. At that point[,] [Victim]
        pushed him off her, grabbed her things, and ran downstairs.

        [Victim] dressed herself, left the house, and called Armstrong
        County Detective Frank Pitzer as she walked away from the
        residence. [Detective] Pitzer was [Victim]’s arresting officer for a
        drug-related offense. [Detective] Pitzer told her to call 9-1-1,
        which she did, and the 9-1-1 operator told her to walk to the Ford
        City police station, where she then went and filed a report.

        Following the police report, [Victim] went to the hospital, where
        she had a SANE[4] test performed, commonly known as a “rape
        kit.” DNA evidence was collected over the course of the day, and
____________________________________________


4   Sexual Assault Nurse Examiner.


                                           -2-
J-A20019-21


        pictures [were] taken of [Victim]. She gave a supplemental
        statement and had more pictures taken on March 5, 2019, two
        days after the assault.

Trial Court Opinion (TCO), 1/5/21, at 3-5.

        Following a trial that concluded on March 13, 2020, the jury convicted

Appellant of six counts each of rape, sexual assault,5 and aggravated indecent

assault,6 and one count each of strangulation, unlawful restraint,7 terroristic

threats,8 and simple assault.9 On June 12, 2020, the trial court sentenced

Appellant as stated, supra. Subsequently, Appellant

        filed a timely post-sentence motion for [a] new trial on May 26,
        2020, and following post-trial discovery and an amended motion,
        [he] ultimately filed his second amended motion on September 4,
        2020. The court held a hearing on the motion on October 14[,
        2020]. On November 2, 2020, Appellant’s second amended
        motion for a new trial was denied.

Id. at 1-2 (unnecessary capitalization omitted).

        Appellant filed a timely notice of appeal, and a timely, court-ordered

Pa.R.A.P. 1925(b) statement. The trial court issued its Rule 1925(a) opinion

on January 5, 2021. Appellant now presents the following question for our

review: “Did the trial court err in concluding that, even in spite of the

Commonwealth[’s]          improperly       withholding   impeachment   evidence,

____________________________________________


5   18 Pa.C.S. § 3124.1.

6   18 Pa.C.S. § 3125.

7   18 Pa.C.S. § 2902.

8   18 Pa.C.S. § 2706.

9   18 Pa.C.S. § 2701.

                                           -3-
J-A20019-21



[Appellant] received a fair trial worthy of confidence in the verdict?”

Appellant’s Brief at 6.

       Appellant’s multi-part claim concerns the trial court’s determination that

the Commonwealth’s withholding of Brady evidence did not deprive Appellant

of a fair trial.

       In Brady, the United States Supreme Court held that
       “suppression by the prosecution of favorable evidence to an
       accused upon request violates due process where the evidence is
       material either to guilt or to punishment….” Brady, 373 U.S. at
       87. Brady’s mandate is not limited to pure exculpatory evidence;
       impeachment evidence also falls within Brady’s parameters and
       therefore must be disclosed by prosecutors. U.S. v. Bagley, 473
       U.S. 667, 677 (1985). However, “the prosecutor is not required
       to deliver his entire file to defense counsel, but only to disclose
       evidence favorable to the accused that, if suppressed, would
       deprive the defendant of a fair trial.” Id. at 675.

       [T]o establish a Brady violation, a defendant must demonstrate
       that: (1) the evidence was suppressed by the Commonwealth,
       either willfully or inadvertently; (2) the evidence was favorable to
       the defendant; and (3) the evidence was material, in that its
       omission resulted in prejudice to the defendant. Commonwealth
       v. Dennis, 17 A.3d 297, 308 (Pa. 2011). The burden rests with
       the defendant to “prove, by reference to the record, that evidence
       was     withheld      or   suppressed      by   the   prosecution.”
       Commonwealth v. Paddy, 15 A.3d 431, 451 (Pa. 2011). The
       withheld evidence must have been in the exclusive control of the
       prosecution at the time of trial. No Brady violation occurs when
       the defendant knew, or with reasonable diligence, could have
       discovered the evidence in question. Similarly, no violation occurs
       when the evidence was available to the defense from a non-
       governmental source. Id.

       To demonstrate prejudice, “the evidence suppressed must have
       been material to guilt or punishment.” Commonwealth v.
       Gibson, 951 A.2d 1110, 1126 (Pa. 2008). Evidence is material
       under Brady when there is a reasonable probability that, had the
       evidence been disclosed, the result of the trial could have been
       different. Kyles v. Whitley, 514 U.S. 419, 433–34 (1995). “The

                                      -4-
J-A20019-21


      mere possibility that an item of undisclosed information might
      have helped the defense, or might have affected the outcome of
      the trial[,] does not establish materiality in the constitutional
      sense.” Commonwealth v. McGill, 832 A.2d 1014, 1019 (Pa.
      2003) (quoting U.S. v. Agurs, 427 U.S. 97, 109–10 (1976)). The
      relevant inquiry is “not whether the defendant would more likely
      than not have received a different verdict with the evidence, but
      whether in its absence he received a fair trial, understood as a
      trial resulting in a verdict worthy of confidence.” Kyles, 514 U.S.
      at 434. To prove materiality where the undisclosed evidence
      affects a witness’ credibility, a defendant “must demonstrate that
      the reliability of the witness may well be determinative of [the
      defendant’s] guilt or innocence.” Commonwealth v. Johnson,
      727 A.2d 1089, 1094 (Pa. 1999).

Commonwealth v. Haskins, 60 A.3d 538, 546–47 (Pa. Super. 2012)

(citations reformatted).

      Here, Appellant asserts that the Commonwealth repeatedly withheld

Brady evidence. First, he claims the District Attorney had determined prior

to trial that Detective Pitzer had interfered in Appellant’s prosecution.

Appellant’s Brief at 17. Appellant maintains that Detective Pitzer told Victim

not to trust the District Attorney’s office, which, inter alia, resulted in his

termination from employment.     Id. at 15-16. Second, Appellant contends

that the Commonwealth failed to disclose that Victim was a confidential

informant (“C.I.”) for police agencies in Armstrong County prior to March 3,

2019, contrary to her testimony at trial, which he claims was supported by

evidence that Detective Pitzer referred to Victim as a C.I. in a text message

sent to the District Attorney. Id. Appellant also asserts that, between the

dates of her arrest by Detective Pitzer and the rape, Victim and Detective

Pitzer repeatedly communicated, and Victim “provided Detective Pitzer with



                                     -5-
J-A20019-21



information regarding drug activity in Armstrong County.” Id. at 17. Third,

Appellant contends that the Commonwealth withheld a text message from

Detective Pitzer to Victim that conflicted with Victim’s trial testimony regarding

the timeline of events on the evening of the rape. Id. at 16.

      The trial court states that the first two

      allegations of a Brady violation stem from two uncontested
      circumstances, both of which occurred in the months between the
      rape on March 3, 2019[,] and the trial. First, Armstrong County
      Detective Frank Pitzer, employed by the District Attorney, had
      some sort of differences with his boss which caused him to caution
      … [V]ictim … to be wary in her dealings with the District Attorney.
      The District Attorney considered this to be insubordination at best,
      and intentional interference with a pending criminal case at worst.
      For this, and apparently other reasons, the District Attorney
      terminated Detective Pitzer’s employment. It is worth noting at
      the outset that Detective Frank Pitzer was not the prosecuting
      police officer in this case, nor was he a witness for either the
      Commonwealth or the defense at trial. While [Detective] Pitzer’s
      warning to [Victim] had repercussions for [Detective] Pitzer
      himself, there is no evidence that it had any impact whatsoever
      on this case.

      The second circumstance had to do with [V]ictim’s activities as a
      [C.I.]. It is uncontested that at the time of the rape[,] [V]ictim
      was not working as a [C.I.] for any agency whatsoever. She was
      cross[-]examined about this at trial and denied that she was a C.I.
      and more specifically [denied] that she “targeted” [Appellant] on
      March 3. However, when he learned of the assault, Detective
      Pitzer sent the District Attorney a text message in which he
      identified [Victim] as “our C.I.” Detective Pitzer later explained
      that while [Victim] may have informally provided some drug-
      related information, she was never formally signed up as a [C.I.]
      by him, which would have involved her in undercover drug buys.
      His “our C.I.” text appears to have been a simple mistake in
      nomenclature. The District Attorney did, however, learn that
      [Victim] had worked as a C.I. for an unspecified agency, not the
      local drug task force, sometime after the rape[,] but prior to trial.
      The District Attorney did not inform [Appellant’s] trial counsel of


                                      -6-
J-A20019-21


      this[] because she did not believe it to be relevant to any issue
      involved in this case[] and therefore not exculpatory.

TCO at 13-14.

      Regarding the undisclosed evidence of Detective Pitzer’s termination by

the District Attorney, and his ‘warning’ to Victim not to trust the District

Attorney, the trial court determined that these facts were not relevant to any

issue at trial, nor to the credibility of any witnesses. On that basis, the court

determined that Appellant failed to demonstrate that the withheld evidence

undermined the fairness of his trial.    See id. at 14.    The Commonwealth

agrees with the trial court, asserting that:

      This evidence … fails prong (3) of the Brady test in that it is not
      material to this case. [Detective] Pitzer was not the prosecuting
      officer, and had no relation to the investigation or trying of this
      case, nor was he called as a witness for the Defense or the
      Prosecution. [Appellant] has failed to make a showing that had
      this evidence been discovered it would have affected the outcome
      of this case in the form of prejudice. [Appellant] asserts that
      [with] this information, [he c]ould have cast doubt on whether the
      District Attorney could act properly as the prosecutor of this case,
      however, the events that [led] to [Detective] Pitzer’s termination
      were separate and apart from this case, and [Detective] Pitzer’s
      involvement was so minimal it would not have been material to
      the determination of [Appellant]’s guilt or innocen[ce].

      There is also no showing by [Appellant] as to how the termination
      of an officer unrelated to the case would have resulted in different
      treatment of the case by the District Attorney sufficient to
      undermine confidence in the verdict beyond mere conjecture,
      thereby making the termination non-material evidence. Because
      of this, there was no Brady violation … concerning this evidence.

Commonwealth’s Brief at 11-12.

      In response, Appellant argues that:




                                      -7-
J-A20019-21


       The information contained in the December 13, 2019 termination
       letter is also material for Bagley purposes.[10] In that letter, the
       District Attorney writes that Detective Pitzer was being terminated
       due to his contact with [Victim] in defiance of her order to him to
       have no such contact, and that said contact included Detective
       Pitzer[’s] interfering in the prosecution of [Appellant]. Had that
       suppressed information been made known to the defense, not only
       would it have been used to impeach and call into doubt the
       veracity of the Commonwealth’s case against [Appellant], but it
       would also have cast doubt upon whether the District Attorney’s
       Office could properly act as the prosecutor in prosecuting
       [Appellant]. Indeed, the District Attorney may well have found
       herself in the capacity of a witness at [Appellant]’s trial.

Appellant’s Brief at 20.

       We agree with the Commonwealth and the trial court. Appellant argues

generally that this evidence would be used “to impeach and call into doubt the

veracity of the Commonwealth’s case,” but he provides no support for this

argument by explaining, specifically, how prompt disclosure of this evidence

could have undermined the Commonwealth’s evidence at trial, or the

credibility of its witnesses, regarding Appellant’s prosecution for his sexual

assault of Victim.     Furthermore, Appellant does not cite any relevant legal

authority, or meaningfully develop any argument, supporting his speculation

that the District Attorney had a conflict of interest or other ethical deficiency

in the prosecution of Appellant’s trial due to the firing of Detective Pitzer.

Appellant also fails to direct this Court’s attention to any evidence of record

tending to demonstrate that the conflict between Detective Pitzer and the


____________________________________________


10 In Bagley, the Supreme Court held that impeachment evidence that is not
directly exculpatory may still be material and, therefore, must be disclosed
under Brady.

                                           -8-
J-A20019-21



District Attorney was relevant to Appellant’s guilt or innocence merely because

Detective Pitzer had improper contact with Victim. Moreover, Appellant fails

to explain how this information might have assisted in his preparation for trial.

Thus, Appellant has not met his burden to demonstrate that prompt disclosure

of this evidence could have reasonably affected the fairness of his trial.

      Next, Appellant alleges that the Commonwealth withheld evidence that

Victim was working with Detective Pitzer as a C.I. Specifically, Appellant

maintains that Victim “testified at trial that she was never working as an

informant for the Commonwealth, and that she had no communications with

Detective Pitzer other than when he transported her to her preliminary

hearing.” Appellant’s Brief at 18. He claims that Victim’s testimony at trial

was “directly refuted” by the detective’s testimony at the hearing and in his

text messages with the District Attorney, wherein Detective Pitzer referred to

Victim as a C.I. Id.

      The trial court determined that the absence of this evidence did not

deprive Appellant of a fair trial. The court stated that it was “uncontested that

at the time of the rape that the victim was not working” as a C.I., and that at

trial, she had specifically denied targeting Appellant on behalf of law

enforcement.    TCO at 13-14; see also N.T., 3/11/20, at 37 (Victim’s

testimony during direct examination that she did not target Appellant on

behalf of Detective Pitzer). Victim “had worked as a C.I. for an unspecified

agency, not the local drug task force, sometime after the rape but prior

to trial.” TCO at 14 (emphasis added). Moreover, the trial court found that

                                      -9-
J-A20019-21



Detective Pitzer’s reference to Victim as a C.I. in a text message to the District

Attorney “appears to have been a simple mistake in nomenclature” because

Victim had passed along “drug-related information” to the detective but he

had “never formally signed up” Victim as a C.I., “which would have involved

her in undercover drug buys.”        Id.   Furthermore, the court found that

Appellant failed to provide any evidence that Victim was interacting with

Appellant on behalf of law enforcement on the night of the rape. See id. at

15 (stating that “there have been no hints beyond mere conjecture that

[Victim] went to [Appellant’s home] for any reason other than to smoke and

drink”).

      In addition to agreeing with the rationale provided by the trial court, we

reject Appellant’s exaggerated characterization of Victim’s testimony at trial.

Victim was not asked at trial whether she was, or ever had been, a C.I.

Rather, during cross-examination, Victim was asked whether she and

Detective Pitzer ever discussed “making controlled purchases of narcotics from

[Appellant].”   N.T. at 84.    She replied, “No.”   Id.   Victim was also asked

whether her testimony against Appellant was in any way related to a promise

made by the Commonwealth or Detective Pitzer regarding any of Victim’s

pending criminal cases.       Id. at 89.   Victim repeatedly denied any such

promises were made. Id. Victim did not deny being a C.I. or an informant

at any time, nor did her testimony at trial leave that impression. Thus, the

existence of evidence that Victim was at some point an informant or C.I. for

police does not contradict or otherwise undermine her trial testimony,

                                      - 10 -
J-A20019-21



particularly where there is no evidence that she was acting as an actual or

informal agent for police when interacting with Appellant in the events that

led to the criminal charges in this matter.

       In light of the peripheral nature of this credibility attack, the lack of any

clear conflict with Victim’s trial testimony, and because no evidence exists that

Victim had ever worked on behalf of the Commonwealth with respect to her

relationship to Appellant,11 we agree with the trial court that the undisclosed

evidence of Detective Pitzer’s reference to Victim as a C.I. in a text message

with the District Attorney was not material to Appellant’s guilt or innocence,

and did not undermine the fairness of his trial.

       Finally, Appellant contends that the Commonwealth withheld evidence

that contradicted Victim’s trial testimony regarding her initial interactions with

Appellant on March 3, 2019. Appellant argues that

       [Victim] at trial testified that on the evening of the alleged rape,
       she and [Appellant] engaged in pleasantries and socialized with
       one another for some time prior to him beginning to rape her. In
       the text messages between Detective Pitzer and the District
       Attorney, however, [Detective] Pitzer tells the District Attorney
       that [Victim] related to him on the morning after the alleged rape
       that [Appellant] began to rape her as soon as she went into his
       house.

Appellant’s Brief at 19.

       We disagree with Appellant, and instead agree with the Commonwealth

that Victim’s “testimony at trial indicated that the two spoke in the living room
____________________________________________


11 Victim admitted at trial that she was in contact with Detective Pitzer at the
time of the rape, and that she knew him to be “the head of … the Armstrong
County Drug Task Force” at that time. N.T. at 81.

                                          - 11 -
J-A20019-21



of her home exchanging pleasantries as [Appellant] indicated, not in

[Appellant]’s home, and only stayed downstairs in [Appellant]’s kitchen for

long enough to get a drink and roll a joint, so the text messages do not show

any significant contradictions” between Victim’s testimony and the text

message. Commonwealth’s Brief at 13. Victim testified that her interaction

with Appellant began on March 3, 2019, at her own home, where the two

talked for about “10 to 15 minutes.” N.T. at 7. Victim indicated that little

transpired between her arrival at Appellant’s home and the assault. She only

testified she retrieved an alcoholic drink from Appellant’s refrigerator, and

then accompanied Appellant to his room, where she briefly smoked marijuana.

Id. at 9, 13. Victim stated that the sexual assault began soon thereafter. Id.

at 15. On these facts, the record does not demonstrate an obvious conflict

with the truth of the hearsay statement imbedded in the text message

between Detective Pitzer and the District Attorney that would call into question

the fairness of Appellant’s trial, especially since the duration of time between

Victim’s arrival at Appellant’s home and the assault was not a crucial issue in

dispute at his trial.

      In sum, we agree with the trial court that none of the withheld evidence

was so prejudicial that its omission deprived Appellant of a fair trial.

Accordingly, we agree with the trial court that Appellant was not entitled to

relief under Brady.

      Judgment of sentence affirmed.




                                     - 12 -
J-A20019-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/23/2021




                          - 13 -